                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Aaron A. Benner,                              Case No. 0:17-cv-01568-SRN-KMM

                    Plaintiff,

v.
                                                           ORDER
 Saint Paul Public Schools, I.S.D. #625
 et al.,

                    Defendants.


      Pursuant to Local Rule 5.6, the parties filed a joint motion for continued
sealing of materials filed under temporary seal in connection with the
defendants’ motion for summary judgment. (Joint Mot., ECF No. 96; Defs.’ Mot.
for Summ. J., ECF No. 73.) The parties agree that one document filed under
temporary seal should be unsealed: ECF No. 93. The Clerk is directed to unseal
ECF No. 93.

      The parties disagree, however, about the proper treatment for several
other documents that were filed under temporary seal. The documents at issue
include:

      (1) “March 4, 2013, Human Resources investigation-related documents
           regarding Benner SPPS000564–575” (ECF No. 80);

      (2) “November 6, 2014 Human Resources investigation-and-discipline-
           related documents regarding Benner SPPS000506-519” (ECF No. 81);

      (3) “October 8, 2014 Human Resources investigation-and-discipline-
           related documents regarding Benner, SPPS000495–500, 504–05, 590–
           592” (ECF No. 82);




                                          1
      (4) “February 10, 2015 Human Resources investigation-and-discipline-
         related documents, SPPS 000520–526, 558–559, 627, 781–788” (ECF
         No. 83);

      (5) “October 29, 2018 Declaration mother of SPPS student” (ECF No. 84);

      (6) “Excerpts of SPPS student’s mother’s deposition, taken in connection
         with this litigation, pages 1–2, 26–41” (ECF No. 85);

      (7) “Complete deposition of student’s mother, taken in connection with this
         litigation” (ECF No. 90); and

      (8) “Attendance records of some District teachers (some redactions)”
         (ECF No. 92).

      Legal Standards

      “There is a common-law right of access to judicial records.” IDT Corp. v.
eBay, 709 F.3d 1220, 1222 (8th Cir. 2013) (citing Nixon v. Warner Commc’ns,
Inc., 435 U.S. 589, 597 (1978)). This right of access “is fundamental to ensuring
the public’s confidence and trust in the judiciary.” In re Bair Hugger Forced Air
Warming Devices Products Liability Litigation, MDL No. 15-2666 (JNE/FLN),
2018 WL 2135016 at *2 (D. Minn. May 9, 2018). Local Rule 5.6 guides this
Court’s consideration of a motion to keep judicial documents under seal. Local
Rule 5.6 emphasizes the “presumption that the public has a qualified right of
access to material filed.” Id. at *1; L.R.D. Minn. 5.6 Advisory Committee’s notes
(2017). However, the public’s right of access is not absolute. Instead, competing
interests, including the party’s interest in confidentiality, must be weighed
against society’s interest in transparency. E.g., Webster Groves Sch. Dist. v.
Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990).

      The Public’s Interest

      In balancing interests implicated by sealing, the Court must consider
whether the materials at issue will play a role in the exercise of Article III


                                          2
judicial power and the value public access to the information would have for
scrutinizing the work of the federal courts. See IDT Corp., 709 F.3d at 1224.
When the district court’s engagement with the merits of the case involves
consideration of the materials, the public’s interest in access is much higher than
if the materials “‘had little to do with the district court’s exercise of judicial
power.’” Id. (quoting Riker v. Fed. Bureau of Prisons, 315 Fed App’x 752, 755
(10th Cir. 2009)).

      The public’s interest in access the eight documents listed above is greater
than if they had been filed in connection with a discovery motion or some other
non-dispositive matter. These materials were filed in connection with the
Defendants’ request that the District Court grant summary judgment in their
favor on Mr. Benner’s claims. As such, the documents implicate the District
Court’s exercise of its Article III power. The Court takes this generally strong
public interest into account in conducting the balancing test for each of the
documents.

      Items 1–4

      With respect to the first four items on this list (ECF Nos. 80, 81, 82, and
83), the Defendants request that the information be permanently sealed because
the Federal Educational Rights and Privacy Act and the Minnesota Government
Data Practices Act impose a strict duty on them not to disclose private student
data. In particular, they argue that disclosing the materials, even given
redactions of identifiers such as names and initials, would reveal enough
information for someone in the school community to identify the students at
issue. Mr. Benner argues that the redactions made in these exhibits are
sufficient to obviate the need for sealing because the remaining information in
the Exhibits does not disclose confidential student data. For these documents,
the Court finds that the Defendants have demonstrated a strong interest in
maintaining the secrecy of the information, especially in light of the regulatory
protections at issue. See 34 C.F.R. § 99.3(f) (requiring protection for information



                                           3
that “alone or in combination, is linked or linkable to a specific student that
would allow a reasonable person in the school community, who does not have
personal knowledge of the relevant circumstances, to identify the student with
reasonable certainty”). The Court notes a heightened interest in protecting the
privacy interests of minors. Having reviewed the documents at issue and
weighed the public’s interest in access to the materials against the strong
interest in maintaining the confidentiality of the students’ information, the Court
agrees with the Defendants that these items should remain under seal. The Clerk
is directed to keep ECF Nos. 80, 81, 82, and 83 under seal.

      Items 5–7

      With respect to the next three items on the list (ECF Nos. 84, 85, and 90),
the Defendants request that the documents remain sealed because each
discloses private student data under the FERPA and MGDPA. Again, Mr. Benner
argues that the redactions that have been made to these docket entries are
sufficient to eliminate concerns that public access will identify the students at
issue. Taking into account the public’s strong interest in access to materials that
the Defendants use to invoke exercise of the District Court’s Article III, the
Court nevertheless again finds that the interest in maintaining confidentiality is
more substantial. Accordingly, the Clerk is directed to keep ECF Nos. 84, 85, and
90 under seal.

      Item 8

      The last item on the list above (ECF No. 92) is a less thoroughly redacted
version of records contained in fully redacted form in another document made
publicly available by this Order (ECF No. 93). The Defendants argue that ECF
No. 92 includes teacher attendance records that the MGDPA classifies as
personnel data that is presumptively private. Specifically, these records indicate
sick days taken by other teachers who are not parties in this case, some of
which are related to illnesses of their children. Weighing the public’s interest in
this information against the Defendants’ interest in maintaining confidentiality,


                                          4
the Court concludes that these documents should remain sealed. In particular,
the Court notes that the public’s interest in transparency is served because the
same records are partially available by the parties’ agreement that ECF No. 93
can be unsealed. The Clerk is directed to keep ECF No. 92 under seal.

      IT IS SO ORDERED

Date: January 18, 2019                       s/Katherine Menendez
                                             Katherine Menendez
                                             United States Magistrate Judge




                                        5
